



COURT OF APPEAL FOR ONTARIO

CITATION: Ariston Realty Corp. v. Elcarim Inc., 2014 ONCA 737

DATE: 20141027

DOCKET: C57073

Juriansz, LaForme and Lauwers JJ.A.

BETWEEN

Ariston Realty Corp.

Plaintiff (Respondent)

and

Elcarim
    Inc., Elcarim E Legna Inc., and

Elaine Wai Mascall

Defendants (Appellants)

AND BETWEEN

Elcarim
    Inc., Elcarim E Legna Inc., and

Elaine Wai Mascall

Plaintiffs by
    Counterclaim

(Respondents by way of cross-appeal)

and

Ariston Realty Corp. and Anthony Philip Natale

Defendants by
    Counterclaim

(Appellants by way of cross-appeal)

David A. Taub and Ellad Gersh for the appellants/respondents
    by way of cross-appeal

Bryan B. Skolnik, for the respondent/appellants by way
    of cross-appeal

Heard: September 17, 2014

On appeal from the judgment of Justice Darla A. Wilson of
    the Superior Court of Justice, dated April 11, 2013, with reasons reported at 2013
    ONSC 1995.

Juriansz J.A.:

A.

Introduction

[1]

This appeal concerns a respondent real estate brokers entitlement to
    commission on the sale of a property, pursuant to a listing agreement. For the
    reasons that follow, I would allow the appeal, concluding that the respondent
    has no contractual entitlement to commission. However, I would also allow, in
    part, the cross-appeal, concluding that the respondent is entitled to some compensation
    under the doctrine of restitutionary
quantum meruit
.

B.

Facts

[2]

Elcarim Inc. and Elcarim E Legna Inc. (Elcarim) are real estate
    investment firms, whose sole officer, director and directing mind is Elaine
    Mascall. Together, the now amalgamated companies and Mascall are the appellants
    and the respondents by way of cross-appeal.

[3]

Ariston Realty Corp. (Ariston) is a real estate brokerage firm, at
    which Anthony Philip Natale is a commercial real estate broker and principal.
    Ariston and Natale are the respondents and cross-appellants.

[4]

On February 10, 1999, Elcarim and Ariston entered into a listing
    agreement for the sale of a property owned by Elcarim (the property). The agreement,
    which expired on August 30, 1999, contained the following holdover clause:

I agree to pay you a commission of 5% of the sale price of my
    property on completion of any sale ... effected during the currency of this
    agreement from any source whatsoever, or on any sale ... effected within six
    months after the expiry of this agreement with any party to whom you or your
    representatives or co-operating brokers have introduced my said property during
    the term of this agreement,
provided you have notified me in writing prior
    to the expiry of this agreement of the name of such party you or your
    representatives or co-operating brokers have introduced to the property
.[Emphasis
    added.]

[5]

During the term of the listing agreement, Ariston introduced Context
    Development Inc. (Context), the eventual purchaser of the property, to
    Mascall. However, Ariston never provided written notification that it had
    introduced Context to the property.

[6]

On December 16, 2001, some three and one-half months after the expiry of
    the listing agreement, Context signed an agreement of purchase and sale of the
    property. After the sale closed on April 30, 2002, Ariston submitted an invoice
    to Elcarim for commission on the sale. Elcarim did not pay the invoice and Ariston
    commenced an action for payment.

C.

DECISION BELOW

[7]

The trial judge found that Natale and Contexts broker, Struys, had
    introduced Context to Mascall for the purpose of discussing the property during
    the term of the listing agreement. She concluded that this involvement by the
    cooperating brokers in the initial presentation of the property met the
    introduction requirement of the listing agreement.

[8]

The trial judge held that Aristons failure to provide written notice of
    the introduction was of no significance. She reasoned that the purpose of the
    written notice requirement in the listing agreement was to ensure that the
    vendor was aware commission would be owed once the sale was completed because the
    broker had introduced the purchaser to the property during the term of the
    listing agreement. She found that this purpose had been achieved as Mascall had
    been aware of Natales involvement in the introduction from the outset, and of his
    corresponding expectation of commission.

[9]

The trial judge held Elcarim and Mascall personally, liable for the
    unpaid commission, together with interest.

D.

Positions of the parties

[10]

The
    appellants submit that the trial judge focused on the wrong question regarding
    the introduction, and concluded that Natale introduced Context to Mascall
    rather than to the property as required by the holdover clause.

[11]

The
    appellants submit that Ariston did not introduce Context to the property
    within the meaning of the clause. Rather, it was Struys who first took Cohen,
    the principal of Context, to the property.

[12]

They
    further submit that the trial judge misapprehended the evidence by finding that
    Struys had been a real estate agent for more than 25 years. According to the
    appellants, this misapprehension led the trial judge into error when she found
    Struys was a cooperating broker within the meaning of the holdover clause,
    despite the fact that he was not licensed as a real estate broker at the time.

[13]

Second,
    the appellants submit that the trial judge erred in failing to strictly apply
    the written notice requirement contained in the holdover clause of the listing
    agreement.

[14]

Finally,
    the appellants submit that the trial judge erred in finding Mascall personally liable
    for any commission owing to Ariston.

[15]

The
    respondent submits that it is entitled to commission pursuant to the listing
    agreement. In the alternative, it submits, on cross-appeal, that it is entitled
    to its full commission on the basis of
quantum meruit
and unjust
    enrichment.

E.

Issues

[16]

Thus
    the appeal raises the following issues:

(1)

Did Ariston introduce Context to the property, as required to claim
    commission under the terms of the listing agreement?

(2)

If yes, is Aristons failure to provide Elcarim with written notice of
    the introduction a bar to its claim for commission under the listing agreement?

(3)

If yes, is Ariston instead entitled to compensation from Elcarim on the
    basis of
quantum meruit
?

(4)

Is Mascall personally liable for any compensation owed by Elcarim to
    Ariston?

F.

analysis

(1)

Introduction to the Property

[17]

The
    trial judge did misapprehend the evidence. Struys testified that, at the time
    of trial, he had been a licensed real estate broker for only two and a half
    years. At the time of the events he was not licensed, but worked as a
    consultant for Context, and would look for and conduct due diligence on
    potential properties for Context to develop. Natale discussed with Struys the
    possibility that Context might be interested in the property and arranged a
    meeting between Cohen and Mascall, at which Cohen could see the property.

[18]

I
    need not determine whether Natales involvement with Struys and Cohen satisfied
    the introduction requirement of the clause, as I would allow the appeal because
    of Aristons failure to provide written notice of the alleged introduction.

(2)

Written Notice of Introduction

[19]

It
    is well-established that contracts are to be interpreted in accordance with the
    intentions of the parties, as evidenced by the words used, and in light of the
    underlying context of the agreement. This court summarized the basic principles
    of commercial contract interpretation in
Salah v. Timothys Coffees of the
    World Inc.
, 2010 ONCA 673, 74 B.L.R. (4th) 161, at para. 16:

The basic principles of commercial contractual interpretation
    may be summarized as follows.  When interpreting a contract, the court aims to
    determine the intentions of the parties in accordance with the language used in
    the written document and presumes that the parties have intended what they have
    said.  The court construes the contract as a whole, in a manner that gives
    meaning to all of its terms, and avoids an interpretation that would render one
    or more of its terms ineffective.  In interpreting the contract, the court must
    have regard to the objective evidence of the factual matrix or context
    underlying the negotiation of the contract, but not the subjective evidence of
    the intention of the parties.  The court should interpret the contract so as to
    accord with sound commercial principles and good business sense, and avoid
    commercial absurdity.  If the court finds that the contract is ambiguous, it
    may then resort to extrinsic evidence to clear up the ambiguity.

[20]

These
    principles did not guide the trial judges interpretation of the contract. The
    trial judge interpreted the holdover clause to require that Elcarim was aware
    Ariston introduced Context to the property, regardless of whether written
    notice of the introduction was provided. In doing so, she effectively replaced
    the requirement of written notice with a requirement of actual notice.

[21]

In
    my view, such an interpretation does not accord with sound commercial
    principles and good business sense. The requirement of written notice, rather
    than actual notice, is intended to promote commercial certainty and to reduce
    the potential for litigation, such as that with which we are now dealing.

[22]

Justice
    Howden, who dealt with an identical holdover clause in
C.B. Richard Ellis
    Ltd. v. Swedcan Lumican Plastics Inc.
(2002), 60 O.R. (3d) 551 (Ont.
    S.C.), put the matter very well, at paras. 21-22:

This holdover clause attempts to reverse the normal contractual
    expectation that expiry terminates the listing contract and the principal will
    become liable for commission only if the precise commission-earning event
    stipulated in the clause occurred; hence Foster's conclusion [in
Real
    Estate Agency Law in Canada
, 2nd ed. (Toronto: Carswell, 1994), at p. 129]
    that holdover clauses are to be interpreted strictly.



In the end, in view of the widespread use of standard form
    listing agreements, the principle of commercial certainty is most important.
    Persons using them must have confidence that they mean what they say and that
    their purpose will be honoured by the court. Such forms are used, no doubt, hundreds
    of times per week in this country. [Footnotes omitted.]

[23]

Justice
    Howden noted that in the case before him, the lack of certainty in the
    construction of the holdover clause had led to ludicrous positions as the
    parties attempted, with considerable difficulty, to reconstruct the events of
    some four years earlier (para. 23). He concluded that the written notice
    requirement was more than a mere formality (para. 17) and that strict
    compliance with this requirement was a condition precedent to entitlement to
    commission under the holdover clause (para. 20).

[24]

I
    agree with Justice Howdens analysis. The provision of written notice was a
    condition precedent to Aristons entitlement to commission on a sale executed
    after the expiry of the listing agreement. Having failed to fulfill this
    condition precedent, Ariston has no contractual entitlement to commission.

(3)

Compensation under
Quantum Meruit

[25]

Ariston
    claims it is entitled to compensation  equal to the amount of commission it
    would have received pursuant to the listing agreement  under the doctrines of
quantum
    meruit
and unjust enrichment. While I do not completely accept this
    argument, I do find that Ariston is entitled to some measure of compensation on
    the basis of
quantum meruit
.

[26]

In
    my view, Ariston cannot claim its commission on the basis of
quantum meruit
for services provided pursuant to the listing agreement during the term of the agreement.
    Such services are governed by the agreement. The introduction of Context to the
    property was a service provided pursuant to and during the term of the
    agreement.

[27]

The
    existence of the agreement is a juristic reason for refusing Aristons claim
    for its commission on the basis of
quantum meruit
:
Kerr v. Baranow
,
    2011 SCC 10, [2011] 1 S.C.R. 269, at para. 41. Equity cannot imply and
    substitute another contract with conflicting terms in place of the listing
    agreement.

[28]

However,
    the services Ariston provided to Elcarim after the expiry of the listing
    agreement are a different matter. Ariston can claim reasonable compensation for
    these services on the basis of
quantum meruit.
Justice Cronk
    articulated the nature of such restitutionary relief in
Consulate Ventures
    Inc. v. Amico Contracting & Engineering (1992) Inc.
, 2007 ONCA 324, 282
    D.L.R. (4th) 697, at paras 95, 99:

Such a claim is not dependant on the existence of a valid
    contract. Rather, it is a discrete cause of action, separate and apart from
    claims grounded in contract or tort, which contemplates a remedy for unjust
    enrichment or unjust benefit.



Thus, where the claim for restitutionary relief is based on
quantum
    meruit
, as in this case, an explicit mutual agreement to compensate for
    services rendered is not a prerequisite to recovery. It suffices if the
    services in question were furnished at the request, or with the encouragement
    or acquiescence, of the opposing party in circumstances that render it unjust
    for the opposing party to retain the benefit conferred by the provision of the
    services.

[29]

The
    trial judge made clear findings that Natale continued to assist Elcarim after
    the expiry of the listing agreement. For instance, Natale attended meetings
    with Mascall and Context and assisted Elcarim in responding to an action for
    specific performance brought by Context, which was eventually settled.

[30]

Elcarim
    accepted the provision of these services with full knowledge that the listing
    agreement had expired and that Natale expected to be paid for its efforts to
    close the deal with Context. Accordingly, Ariston is entitled to some compensation
    in
quantum meruit
on the basis of an implied contract that followed
    the expiry of the listing agreement.

[31]

I
    emphasize that under the implied contract, Ariston may claim payment only for
    the services Natale provided after the listing agreement expired. These
    services did not include introducing Context to the property, which had been
    done before the listing agreement expired.

[32]

Recognizing
    that the services Natale provided after the expiry of the listing agreement are
    not easily valued, I would allow the cross-appeal and award Ariston $20,000 on
    the basis of
quantum meruit
. In my view, this lesser amount, as
    compared with the full commission granted by the trial judge, is just,
    equitable and reasonable in the circumstances: see G.H.L. Fridman,
The Law
    of Contract in Canada
, 6th ed. (Toronto: Carswell, 2011), at p. 670.

(4)

Personal Liability

[33]

I
    conclude that the trial judge erred in ruling, in her supplementary reasons,
    that her judgment ordering payment of the commission applied to all the
    defendants, including Mascall personally. There was no basis for holding
    Mascall personally liable. While Mascall was no doubt the directing mind of
    Elcarim, the evidence fell far short of establishing that she had acted in
    pursuit of some interest separate from that of the corporations, as required
    for her to be found personally liable:
Truckers Garage Inc. v. Krell
(1993),
    3 C.C.E.L. (2d) 157, at para. 40.

[34]

The
    corporate appellants alone are liable for the compensation owed to Ariston.

G.

DISPOSITION

[35]

For
    the reasons above, I would allow the appeal, set aside the judgment of the
    trial judge, and replace it with a judgment dismissing Aristons claim.

[36]

I
    would also allow, in part, the cross-appeal, finding Elcarim liable to Ariston
    in the lesser amount of $20,000, on the basis of
quantum meruit,
for
    services provided after the expiry of the listing agreement.

[37]

At
    the close of the appeal hearing, counsel indicated to the court their agreement
    on the costs to be awarded in the event one or the other were successful. In
    view of the divided success, that agreement does not apply. If the parties are
    unable to reach agreement on costs, they may file written submissions, of no
    more than five pages, with the court.

Released: OCT 27, 2014

(RGJ)                                                                      
    R.G. Juriansz J.A.

I
    agree H.S. LaForme J.A.

I agree P. Lauwers J.A.


